991 F.2d 802
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES OF AMERICA, Appellee,v.Jimmy YARBROUGH, Appellant.
No. 92-3605.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 13, 1993.Filed:  April 21, 1993.

Before FAGG, Circuit Judge, PECK,* Senior Circuit Judge, and MAGILL, Circuit Judge.
PER CURIAM.


1
Jimmy Yarbrough appeals his conviction as a felon in possession of a firearm.  He also appeals his guidelines sentence.  A review of the record shows that Yarbrough's claims are without merit.  Because the appeal involves the straightforward application of settled principles of law, a discussion of the issues will serve no useful purpose.  Thus, we affirm Yarbrough's conviction and sentence.  See 8th Cir.  R. 47B.



*
 The HONORABLE JOHN W. PECK, Senior United States Circuit Judge for the Sixth Circuit, sitting by designation